t c summary opinion united_states tax_court robert lee and rebecca waters petitioners v commissioner of internal revenue respondent docket no 11643-o00s filed date robert lee waters pro_se alexandra be nicholaides for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered in this case is not reviewable by any other court and this opinion should not be cited as authority all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioners’ federal_income_tax an accuracy-related_penalty and an addition_to_tax for as follows penalty addition_to_tax year deficiency sec_6662 sec_6651 a dollar_figure dollar_figure sec_441 after concessions by petitioners ’ the issues for decision are as follows whether for the taxable_year in issue petitioners are entitled to a deduction under sec_165 for a loss attributable to a the unauthorized removal of furnishings and fixtures from an apartment building in and b the foreclosure on such building in we hold that they are not whether petitioners are liable for the accuracy-related_penalty under sec_6662 for negligence or intentional disregard of rules or regulations we hold that they are to the extent provided herein in the petition petitioners disputed the entire deficiency determined by respondent in the notice_of_deficiency however petitioners did not assign any error or allege any facts with respect to respondent’s determinations regarding the receipt of unreported nonemployee compensation in the amount of dollar_figure the imposition of self-employment_tax on such nonemployee compensation and the disallowance of itemized_deductions for charitable_contributions and unreimbursed employee_expenses moreover at trial petitioners did not dispute any of these adjustments accordingly we regard petitioners as having conceded these matters whether petitioners are liable for an addition_to_tax under sec_665l1 a for failure to timely file an income_tax return we hold that they are background some of the facts have been stipulated and they are so found petitioners resided in southfield michigan at the time that their petition was filed with the court a petitioners during the taxable_year in issue petitioner robert lee waters petitioner was employed full-time as a teacher by the board_of education of detroit michigan during that same year petitioner rebecca waters was a housewife b acquisition of the hazelwood property in date a group of six individuals the land_contract vendees purchased a parcel of improved real_estate in detroit michigan the hazelwood property under a land_contract the land_contract vendees included petitioners petitioner’s father marland and dortha moore and marland moore’s mother the hazelwood property consisted of a 38-unit 4-story apartment building with an elevator the memorandum of land_contract that was recorded with the register of deeds for wayne county michigan did not disclose the purchase_price of the hazelwood property q4e- in date the land_contract vendees received a warranty deed to the hazelwood property the warranty deed recites that the hazelwood property was conveyed for the full consideration of dollar_figure in date marland and dortha moore and marland moore’s mother conveyed their interest in the hazelwood property to petitioners and petitioner’s father according to the quit claim deed the conveyance was for the full consideration of dollar_figure c mortgage on the hazelwood property in date a loan in the amount of dollar_figure was obtained from first independence national bank of detroit first independence as security for the loan petitioners and petitioner’s father gave first independence a mortgage on the hazelwood property d rental of the hazelwood property in or about date petitioner’ purportedly entered into a lease with a nonprofit housing corporation operated by reverend jim holley which converted the hazelwood property into a homeless shelter this arrangement allegedly ended in february or date at which time petitioner took back possession of for the sake of convenience we may sometimes refer to petitioner as the owner of the hazelwood property even though petitioners and petitioner’s father were the record owners of the property the building only to discover that everything had been trashed in this regard petitioner testified at trial as follows and see in these apartments i had stoves refrigerators and like that all this was gone when i came back there was no stoves no refrigerators no faucets no shower heads no knobs on the door i mean everything no light fixtures in the hall and whatever and this is what i came back to and i had to try to refurbish petitioner did not maintain insurance on the hazelwood property and at trial he made no mention of ever having filed any police report regardless petitioner never pursued any recovery against either the nonprofit housing corporation or its operator because they were insolvent be foreclosure and mortgage sale of the hazelwood property as early as petitioner began having difficulty in making payments to first independence indeed in date first independence filed a 11s pendens with the register of deeds for wayne county michigan petitioner continued having difficulty in making payments to first independence in particular petitioner did not make all payments in and he did not make any payment in foreclosure proceedings against the hazelwood property were commenced by first independence in the proceedings culminated on date with a mortgage foreclosure sale the outstanding balance at that time was dollar_figure consisting of principal of dollar_figure interest of dollar_figure and an continued -- - at that time first independence as highest bidder with an offer of dollar_figure at public auction received a sheriff’s deed dated date the sheriff’s deed the sheriff’s deed gave notice in part that during the six months immediately following the sale the property may be redeemed neither petitioner nor petitioner rebecca waters nor petitioner’s father redeemed the hazelwood property in date first independence conveyed the hazelwood property by warranty deed to an unrelated third-party ff petitioners’ income_tax return on date respondent received petitioners’ u s individual_income_tax_return form_1040 for the return was signed by petitioners and dated date petitioners did not apply for or receive any extension of time to file on their return petitioners reported adjusted_gross_income of dollar_figure and taxable_income of zero petitioners reported no tax_liability and claimed a refund in the amount of the tax that had been withheld from petitioner’s wages as a teacher petitioners itemized their deductions for in this regard petitioners attached schedule a itemized_deductions to their return and claimed total itemized_deductions of dollar_figure continued escrow deficiency of dollar_figure - of this amount dollar_figure was claimed for a casualty or theft_loss in respect of the hazelwood property in support of their claimed casualty or theft_loss petitioners attached form_4684 casualties and thefts to their return in section b business and income-producing property petitioners computed their claimed loss as follows cost or adjusted_basis dollar_figure less insurance or other reimbursement -o- fair_market_value before casualty theft big_number fair_market_value after casualty theft big_number diminution in fair_market_value big_number lesser_of cost or adjusted_basis or diminution in fair_market_value big_number casualty or theft_loss big_number discussion a loss deduction the parties’ contentions petitioners contend they are entitled to a casualty or theft_loss based on theft of the furnishings and fixtures of the hazelwood property and the subsequent foreclosure on the property itself petitioners further contend that they are entitled to deduct the loss in because that was the year in which they surrendered possession of the hazelwood property in this regard petitioners allege that after the foreclosure sale on we decide this issue without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable to this issue see 116_tc_438 --- - date they remained in possession of the hazelwood property until mid-date when for the first time since the foreclosure sale they were contacted by first independence and told that the bank would immediately take possession of the property respondent acknowledges that a theft_loss may be deductible as may be a loss attributable to the foreclosure of property however respondent contends that any loss to which petitioners may be entitled is deductible in the year in which any theft was allegedly discovered and the year in which petitioners’ equity_of_redemption was extinguished deductibility of losses in general as a general_rule sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise however in the case of an individual sec_165 limits the deduction to losses_incurred ina trade_or_business losses_incurred in any transaction entered into for profit and losses of property not connected with a trade_or_business or with a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft a loss is treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in --- - such taxable_year sec_1_165-1 income_tax regs see also sec_1_165-1 income_tax regs however if there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of a loss with respect to which reimbursement may be received is sustained until it can be ascertained with reasonable certainty whether or not such reimbursement will be received sec_1_165-1 income_tax regs casualty and theft losses under sec_165 a loss arising from theft is sustained during the taxable_year in which the taxpayer discovers the loss see sec_165 sec_1_165-1 income_tax regs sec_1 a income_tax regs the term theft includes but is not limited to larceny embezzlement and robbery see sec_1 d income_tax regs whether a theft exists depends upon the law of the jurisdiction wherein the particular loss occurred manteleone v commissioner 34_tc_688 petitioner urges us to find that the theft of the furnishings and fixtures of the hazelwood property occurred in at trial however petitioner candidly admitted that he discovered the loss of such furnishings and fixtures early in when he regained possession of the building from his tenant in order to expedite our discussion we shall accept that any unauthorized removal of furnishings and fixtures from the hazelwood property constituted a theft under michigan law -- - petitioner’s testimony at trial graphically illustrates this admission q okay but the damage occurred prior to ‘97 correct a yes qo and the foreclosure occurred in ‘96 a it started -- yes qo okay so there was no event -- no damage or vandalization in ‘97 that gave rise to the loss a no the rise to the loss happened in not ‘97 it is clear therefore that any casualty or theft_loss that petitioner may have sustained from an unauthorized removal of furnishings and fixtures from the hazelwood property was not sustained in but in an earlier year s see sec_165 sec_1_165-1 income_tax regs sec_1_165-8 income_tax regs thus not only did petitioner discover the loss at the latest in february or date but no reasonable prospect of reimbursement existed at that time that would have served to defer recognition of the loss to equally unpersuasive is petitioners’ related contention that the foreclosure of the hazelwood property was tantamount to a casualty_loss rather the disposition of mortgaged property at a foreclosure sale is treated as a sale_or_exchange from which the mortgagor may realize gain_or_loss under sec_1001 see 311_us_504 we therefore turn to that matter foreclosure_loss petitioner contends that the foreclosure_loss occurred in because that’s when the bank came and said 'this is my building now' respondent contends that the loss occurred in the year in which the period of redemption expired and the sheriff’s deed became final in michigan the period of redemption from a foreclosure sale depends on a number of factors including the type and size of the property the date of the mortgage and the amount of the debt owed as applicable herein a 6-month period of redemption applies for mortgages executed on or after date on multifamily residential property in excess of four units and not more than acres in size if more than two-thirds of the mortgage debt remains outstanding mich comp laws ann sec west because the right to redeem is statutory the redemption_period may not be extended by a court absent unusual circumstances such as fraud flynn v korneffel mich see cameron v adams mich refusing to extend the redemption_period despite the fact that the mortgagor had paid part of the redemption amount anda serious illness had prevented him from conducting his personal business during the redemption_period when the redemption_period expires both legal_title and the right to possession vest in the purchaser mich comp laws ann sec west bankers trust co v rose mich shelby co v dickinson mich possession of the property by the mortgagor after the redemption_period expires is unlawful and no notice to quit is necessary shelby co v dickinson supra in view of the foregoing it is clear that upon the expiration of the 6-month redemption_period on date petitioner no longer had any ownership right or possessory interest in the hazelwood property equally clear is the fact that any delay by first independence to take actual possession of the property is without legal consequence thus by virtue of michigan law any loss that petitioner may have sustained from the foreclosure on the hazelwood property was sustained in the year in which petitioner’s egquity of redemption was extinguished see sec_1_165-1 income_tax regs see also sec_1_165-1 income_tax regs conclusion because no loss was sustained in the only taxable_year before the court we hold that the deduction in issue is not allowable for that year b accuracy--related penalty next we consider whether petitioners are liable for the accuracy-related_penalty under sec_6662 sec_6662 and b provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations then there shall be added to the tax an amount equal to percent of the amount of the underpayment that is so attributable the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 see sec_1_6662-3 income_tax regs however no penalty shall be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 applicable to court proceedings arising in connection with examinations commencing after date sec_7491 c places on the commissioner the burden of production with respect to a taxpayer’s liability for any penalty or addition_to_tax see internal_revenue_service restructuring and reform act of publaw_105_206 sec a c 112_stat_685 however the taxpayer still bears the burden of proving that the negligence_penalty is inapplicable rule a 503_us_79 290_us_111 116_tc_438 as we see it the principal issue in this case involves an issue of timing ie the year in which a loss may properly be deducted we have decided that issue in respondent’s favor however we can appreciate how petitioner might have concluded that the foreclosure of the hazelwood property was not complete until date since that is when he apparently surrendered possession of the property similarly although petitioner may have discovered the unauthorized removal of furnishings and fixtures in we can appreciate how he might have concluded that such removal was inextricably connected with the ultimate fate of the hazelwood property which at the time was either in or on the verge of foreclosure proceedings in view of the foregoing we do not sustain respondent’s determination of the penalty under sec_6662 to the extent that the underpayment_of_tax in this case is attributable to the loss deduction under sec_165 in contrast we sustain respondent’s determination of the penalty under sec_6662 to the extent that the underpayment_of_tax in this case is attributable to the adjustments conceded by petitioners see supra note in this regard we observe that a taxpayer’s failure to keep adequate books_and_records or - - to properly substantiate items constitutes negligence sec_1_6662-3 income_tax regs in addition negligence is strongly indicated where a taxpayer fails to include on an income_tax return an amount of income shown on an information_return sec_1_6662-3 income_tax regs c addition_to_tax under sec_6651 a finally we consider whether petitioners are liable for an addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure to timely file an income_tax return the addition_to_tax may be avoided if the failure to timely file is due to reasonable_cause and not willful neglect reasonable_cause contemplates that the taxpayer exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite sec_7491 places on the commissioner the burden of production with respect to a taxpayer’s liability for any penalty or addition_to_tax however as previously mentioned the taxpayer still has the burden of proving that the commissioner's determination of the addition_to_tax is erroneous rule a indopco inc v commissioner supra welch v helvering supra - higbee v commissioner supra 67_tc_111 36_tc_170 absent an extension of time to file petitioners’ income_tax return was required to be filed by wednesday date see sec_6072 however petitioners did not apply for or receive any extension of time to file and their tax_return bearing their signatures and the date of date was not received by respondent until date such evidence satisfies respondent’s burden of production under sec_7491 c at trial petitioners did not introduce any evidence regarding reasonable_cause or lack of willful neglect indeed apart from arguing that there is no deficiency in income_tax petitioners have not argued that they should be excused from liability for the addition_to_tax finally there is nothing in the record to suggest that petitioners’ failure to timely file was due to reasonable_cause and not willful neglect accordingly we sustain respondent’s determination on this is sue d conclusion reviewed and adopted as the report of the small_tax_case division to give effect to our disposition of the disputed issues as well as petitioners’ concessions see supra note decision will be entered under rule
